UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 4, 2011 VORNADO REALTY TRUST (Exact Name of Registrant as Specified in Charter) Maryland No. 001-11954 No. 22-1657560 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) VORNADO REALTY L.P. (Exact Name of Registrant as Specified in Charter) Delaware No. 000-22635 (Commission File Number) No. 13-3925979 (IRS Employer Identification No.) (State or Other Jurisdiction of Incorporation) 888 Seventh Avenue New York, New York (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 894-7000 Former name or former address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On October 4, 2011, Vornado Realty Trust (“Vornado”) issued a press release stating that it has recorded its 32.7% share of Toys R Us, Inc.’s (“Toys”) second quarter financial results in its third quarter ended September 30, 2011. A copy of that press release is attached as Exhibit 99.1 hereto and incorporated into this Item 2.02 by reference. In accordance with General Instruction B.2 of Form 8-K, the information included or incorporated in this Item2.02, including Exhibit99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall such information and exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 8.01 Other Events. On October 4, 2011, Vornado reported that it has recorded a net loss attributable to Toys of $9,304,000 in its quarter ended September 30, 2011 results representing its 32.7% share of Toys’ net loss for Toys’ second quarter of $11,638,000 and management fee from Toys, net, of $2,334,000. Item 9.01. Financial Statements, Pro Forma Financial Information and Exhibits. (d) Exhibit. 99.1 Press Release, dated October 4, 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VORNADO REALTY TRUST (Registrant) By: /s/ Joseph Macnow Name: Joseph Macnow Title: Executive Vice President - Finance and Administration and Chief Financial Officer Date: October 4, SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VORNADO REALTY L.P. (Registrant) By:VORNADO REALTY TRUST, Sole General Partner By: /s/ Joseph Macnow Name: Title: Joseph Macnow Executive Vice President - Finance and Administration and
